Case 20-10343-LSS   Doc 677   Filed 05/21/20   Page 1 of 11
Case 20-10343-LSS   Doc 677   Filed 05/21/20   Page 2 of 11

                    EXHIBIT A
                                                                 Case 20-10343-LSS         Doc 677            Filed 05/21/20     Page 3 of 11

                                                                                                    Exhibit A
                                                                                                Master Service List
                                                                                             Served as set forth below

Description                                       Name                                    Address                                Fax          Email                          Method of Service
Notice of Appearance/Request for Notices          A.M. Saccullo Legal, LLC                Attn: Anthony M. Saccullo              302-836-8787 ams@saccullolegal.com          Email
Counsel for Jorge Vega and all other current or                                           Attn: Mary E. Augustine, Esq.                       meg@saccullolegal.com
future personal injury claimants                                                          27 Crimson King Drive
                                                                                          Bear, DE 19701
Notice of Appearance/Request for Notices.         Adams and Reese LLP                     Attn: Henry C. Shelton, III                         Henry.Shelton@arlaw.com        Email
Counsel to Chickasaw Council, Boy Scouts of                                               6075 Poplar Ave, Ste 700
America, Inc.                                                                             Memphis, TN 38119
Notice of Appearance/Request for Notices          Andrews & Thornton                      Attn: Anne Andrews                     949-315-3540 aa@andrewsthornton.com         Email
Counsel for Jorge Vega and all other current or                                           Attn: John C. Thornton
future personal injury claimants                                                          4701 Von Karman Ave, Suite 300
                                                                                          Newport Beach, CA 92660
Notice of Appearance/Request for Notices            Ashby & Geddes, P.A.                  Attn: Bill Bowden                      302-654-2067 wbowden@ashbygeddes.com        Email
Counsel for Del-Mar-Va Council, Inc., Boy Scouts of                                       500 Delaware Avenue, 8th Floor
America                                                                                   P.O. Box 1150
                                                                                          Wilmington, DE 19899-1150
Notice of Appearance/Request for Notices          Baker Manock & Jensen, PC               Attn: Jan T. Perkins                                jperkins@bakermanock.com       Email
Counsel for Sequoia Council of Boy Scouts, Inc.                                           5260 North Palm Avenue, Suite 421
                                                                                          Fresno, CA 93704
Notice of Appearance/Request for Notices          Bayard, P.A.                            Attn: Erin R. Fay                                   efay@bayardlaw.com             Email
Counsel for Hartford Accident and Indemnity                                               Attn: Gregory J. Flasser                            gflasser@bayardlaw.com
Company, First State Insurance Company, and                                               600 N King St, Ste 400
Twin City Fire Insurance Company                                                          Wilmington, DE 19801
Notice of Appearance/Request for Notices          Bielli & Klauder, LLC                   Attn: David M. Klauder                 302-397-2557 dklauder@bk-legal.com          Email
Counsel for Various Tort Claimants                                                        1204 N. King Street
                                                                                          Wilmington, DE 19801
Notice of Appearance/Request for Notices          Bradley Riley Jacobs PC                 Attn: Todd C. Jacobs                                tjacobs@bradleyriley.com       Email
Counsel for the National Surety Corporation                                               320 W Ohio St, Ste 3W
                                                                                          Chicago, IL 60654
Notice of Appearance/Request for Notices          Buchalter, A Professional Corporation   Attn: Shawn M. Christianson            415-227-0770 schristianson@buchalter.com    Email
Counsel for Oracle America, Inc                                                           55 Second Street, 17th Floor
                                                                                          San Francisco, California 94105-3493
Notice of Appearance/Request for Notices Counsel Butler Snow LP                           Attn: Daniel W. Van Horn                            Danny.VanHorn@butlersnow.com   Email
for Chicksaw Council, BSA, Inc.                                                           P.O. Box 171443
                                                                                          Memphis, TN 38187-1443
Notice of Appearance/Request for Notices          Carruthers & Roth, P.A.                 Attn: Britton C. Lewis                 336-478-1145 bcl@crlaw.com                  Email
Counsel for Arrowood Indemnity Company                                                    235 N. Edgeworth St.
                                                                                          P.O. Box 540
                                                                                          Greensboro, NC 27401
Notice of Appearance/Request for Notices Counsel Chipman, Brown, Cicero & Cole, LLP       Attn: Mark Desgrosseilliers            302-295-0199 degross@chipmanbrown.com       Email
for Jane Doe, Party in Interest                                                           1313 N Market St, Ste 5400
                                                                                          Wilmington, DE 19801
Notice of Appearance/Request for Notices          Choate, Hall & Stewart LLP              Attn: Douglas R. Gooding               617-248- 4000 dgooding@choate.com           Email
Counsel for Liberty Mutual Insurance Company                                              Attn: Jonathan D. Marshall                           jmarshall@choate.com
                                                                                          Attn: Michael J. Foley, Jr.                          mjfoley@choate.com




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                    Page 1 of 9
                                                                Case 20-10343-LSS        Doc 677             Filed 05/21/20          Page 4 of 11

                                                                                                  Exhibit A
                                                                                              Master Service List
                                                                                           Served as set forth below

Description                                         Name                                Address                                      Fax          Email                                 Method of Service
Notice of Appearance/Request for Notices -          Commonwealth of Pennsylvania        Dept of Labor & Industry                     717-787-7671 ra-li-ucts-bankrupt@state.pa.us       Email
Authorized Agent for the Commonwealth of                                                Attn: Deb Secrest/Collections Support Unit
Pennsylvania, Dept of Labor and Industry, Office of                                     651 Boas St, Rm 925
Unemployment Compensation Tax Services (UCTS)                                           Harrisburg, PA 17121

Notice of Appearance/Request for Notices            Connolly Gallagher, LLP             Attn: Karen C. Bifferato                                   kbifferato@connollygallagher.com     Email
Counsel for IRC Burnsville Crossing, LLC                                                Attn: Kelly M. Conlan                                      kconlan@connollygallagher.com
                                                                                        1201 N Market St, 20th Fl
                                                                                        Wilmington, DE 19801
Notice of Appearance/Request for Notices            Coughlin Duffy, LLP                 Attn: Kevin Coughlin                         973-267-6442 kcoughlin@coughlinduffy.com           Email
Counsel for Arrowood Indemnity Company                                                  Attn: Lorraine Armenti                                    larmenti@coughlinduffy.com
                                                                                        Attn: Michael Hrinewski                                   mhrinewski@coughlinduffy.com
                                                                                        350 Mount Kemble Ave.
                                                                                        PO Box 1917
                                                                                        Morristown, NJ 0796
Notice of Appearance/Request for Notices Counsel Davies Hood PLLC                       Attn: Jason P. Hood                                        Jason.Hood@davieshood.com            Email
for Chicksaw Council, BSA, Inc.                                                         22 North Front Street, Suite 620
                                                                                        Memphis, TN 38103-2100
Notice of Appearance/Request for Notices            Dorsey & Whitney LLP                Attn: Bruce R. Ewing                                       ewing.bruce@dorsey.com               Email
Counsel for Girl Scouts of the United States of                                         Attn: Eric Lopez Schnabel                                  schnabel.eric@dorsey.com
America                                                                                 51 W 52nd St
                                                                                        New York, NY 10019
Notice of Appearance/Request for Notices            Dorsey & Whitney LLP                Attn: Eric Lopez Schnabel                                  schnabel.eric@dorsey.com             Email
Counsel for Girl Scouts of the United States of                                         Attn: Alessandra Glorioso                                  glorioso.alessandra@dorsey.com
America                                                                                 300 Delaware Ave, Ste 1010
                                                                                        Wilmington, DE 19801
Notice of Appearance/Request for Notices            Faegre Drinker Biddle & Reath LLP   Attn: Michael P. Pompeo                      317-569-4800 michael.pompeo@faegredrinker.com      Email
Counsel for The Roman Catholic Diocese of                                               1177 Avenue of the Americas, 41st Floor
Brooklyn, New York                                                                      New York, NY 10036-2714
Notice of Appearance/Request for Notices            Faegre Drinker Biddle & Reath LLP   Attn: Patrick A. Johnson                     302-467-4201 patrick.jackson@faegredrinker.com     Email
Counsel for The Roman Catholic Diocese of                                               Attn: Kaitlin W. MacKenzie                                kaitlin.mackenzie@faegredrinker.com
Brooklyn, New York                                                                      222 Delaware Ave, Ste 1410
                                                                                        Wilmington, DE 19801-1621
Notice of Appearance/Request for Notices            Faegre Drinker Biddle & Reath LLP   Attn: Jay Jaffe                              317-569-4800 jay.jaffe@faegredrinker.com           Email
Counsel for Weaver Fundraising, LLC d/b/a Trail's                                       600 E. 96th St, Ste 600
End Popcorn Company                                                                     Indianapolis, IN 46240
Notice of Appearance/Request for Notices            Faegre Drinker Biddle & Reath LLP   Attn: Patrick A. Johnson                     302-467-4201 patrick.jackson@faegredrinker.com     Email
Counsel for Weaver Fundraising, LLC d/b/a Trail's                                       222 Delaware Ave, Ste 1410
End Popcorn Company                                                                     Wilmington, DE 19801-1621
Notice of Appearance/Request for Notices            Fineman Krekstein & Harris, PC      Attn: Dierdre M. Richards                    302-394-9228 drichards@finemanlawfirm.com          Email
Counsel for National Union Fire Insurance Co of                                         1300 N King St
PA, AIG                                                                                 Wilmington, DE 19801
Notice of Appearance/Request for Notices            Foley & Lardner LLP                 Attn: Richard J. Bernard                     212-687-2329 rbernard@foley.com                    Email
Counsel for Boys Scouts of America San Diego                                            90 Park Ave
                                                                                        New York, NY 10016




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                  Page 2 of 9
                                                                Case 20-10343-LSS                    Doc 677            Filed 05/21/20   Page 5 of 11

                                                                                                              Exhibit A
                                                                                                          Master Service List
                                                                                                       Served as set forth below

Description                                         Name                                            Address                              Fax          Email                                      Method of Service
Notice of Appearance/Request for Notices            Foley & Lardner LLP                             Attn: Victor Vilaplana               858-792-6773 vavilaplana@foley.com                      Email
Counsel for Boys Scouts of America San Diego                                                        3579 Valley Centre Dr, Ste 300
                                                                                                    San Diego, CA 92130
Notice of Appearance/Request for Notices            Foran Glennon Planadech Ponzi & Rudloff, P.C.   Attn: Susan N K Gummow               312-863-5000 sgummow@fgppr.com                          Email
Counsel for National Union Fire Insurance Co of                                                     Attn: Igor Shleypak                               ishleypak@fgppr.com
PA, AIG                                                                                             222 N LaSalle St, Ste 1400
                                                                                                    Chicago, IL 60614
Notice of Appearance/Request for Notices            Fox Swibel Levin & Carroll LLP                  Attn: Margaret M. Anderson           312-224-1201 panderson@foxswibel.com                    Email
Counsel for Old Republic Insurance Company                                                          200 W Madison St, Ste 3000
                                                                                                    Chicago, IL 60606
Core Parties                                        Internal Revenue Service                        Centralized Insolvency Operation     855-235-6787                                            N/A
Internal Revenue Service                                                                            P.O. Box 7346
                                                                                                    Philadelphia, PA 19101-7346
Notice of Appearance/Request for Notices            Jacobs & Crumplar, P.A.                         Attn: Reann Warner                   302-656-5875 raeann@jcdelaw.com                         Email
Counsel for Certain Claimants                                                                       Attn: Thomas C. Crumplar                          tom@jcdelaw.com
                                                                                                    750 Shipyard Dr., Suite 200
                                                                                                    Wilmington, DE 19801
Notice of Appearance/Request for Notices            Janet, Janet & Scuggs, LLC                      Attn: Gerald D. Jowers, Jr           803-727-1059 gjowers@JJSJustice.com                     Email
Counsel for Claimant J.M. as party in interest                                                      500 Taylor St, Ste 301
                                                                                                    Columbia, SC 29201
Bank Debt                                           JPMorgan Chase Bank, NA                         Attn: Phil Martin                                   louis.strubeck@nortonrosefulbright.com   Email
                                                                                                    Attn: Louis Strubeck
                                                                                                    10 S Dearborn St
                                                                                                    Mail Code Il1-1415
                                                                                                    Chicago, Il 60603
Notice of Appearance/Request for Notices            Karr Tuttle Campbell, PS                        Attn: Bruce W. Leaverton             206-682-7100 bleaverton@karrtuttle.com                  Email
Counsel for Chief Seattle Council, Boy Scouts of                                                    701 5th Ave, Ste 3300
America                                                                                             Seattle, WA 98104
Notice of Appearance/Request for Notices            Kramer Levin Naftalis & Frankel LLP             Attn: Thomas Moers Mayer             212-715-8000 tmayer@kramerlevin.com                     Email
Counsel for the Official Committee of Unsecured                                                     Attn: Rachel Ringer                               rringer@kramerlevin.com
Creditors                                                                                           Attn: David E. Blabey Jr.                         dblabey@kramerlevin.com
                                                                                                    Attn: Jennifer R. Sharret                         jsharret@kramerlevin.com
                                                                                                    Attn: Megan M. Wasson                             mwasson@kramerlevin.com
                                                                                                    177 Ave of the Americas
                                                                                                    New York, NY 10036
Notice of Appearance/Request for Notices            Latham & Watkins LLP                            Attn: Adam J. Goldberg               212-751-4864 adam.goldberg@lw.com                       Email
Counsel for The Church of Jesus Christ of Latter-                                                   885 3rd Ave
day Saints                                                                                          New York, NY 10022-4834
Notice of Appearance/Request for Notices            Latham & Watkins LLP                            Attn: Jeffrey E Bjork                213-891-8763 jeff.bjork@lw.com                          Email
Counsel for The Church of Jesus Christ of Latter-                                                   Attn: Kimberly A Posin                            kim.posin@lw.com
day Saints                                                                                          Attn: Nicholas J Messana                          nicholas.messana@lw.com
                                                                                                    355 S Grand Ave, Ste 100
                                                                                                    Los Angeles, CA 90071-1560
Notice of Appearance/Request for Notices            Linebarger Goggan Blair & Sampson, LLP          Attn: Elizabeth Weller               469-221-5003 dallas.bankruptcy@publicans.com            Email
Counsel for Dallas County                                                                           2777 N. Stemmons Fwy, Ste 1000
                                                                                                    Dallas, TX 75207



In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                              Page 3 of 9
                                                                 Case 20-10343-LSS                    Doc 677            Filed 05/21/20   Page 6 of 11

                                                                                                               Exhibit A
                                                                                                          Master Service List
                                                                                                       Served as set forth below

Description                                          Name                                           Address                               Fax          Email                              Method of Service
Notice of Appearance/Request for Notices             Linebarger Goggan Blair & Sampson, LLP         Attn: John P. Dillman                 713-844-3503 houston_bankruptcy@publicans.com   Email
Counsel for Houston Liens, Harris County,                                                           P.O. Box 3064
Cleveland ISD, Montgomery County, Orange                                                            Houston, TX 77253-3064
County, and Montgomery County
Notice of Appearance/Request for Notices             Maurice Wutscher LLP                           Attn: Alan C. Hochheiser              216-472-8510 ahochheiser@mauricewutscher.com    Email
Counsel for AmTrust North America, Inc. on behalf                                                   23611 Chagrin Blvd. Suite 207
of Wesco Insurance Company                                                                          Beachwood, OH 44123
Notice of Appearance/Request for Notices             McCreary, Veselka, Bragg & Allen, PC           Attn: Tara LeDay                      512-323-3205 tleday@mvbalaw.com                 Email
Counsel for The County of Anderson, Texas, The                                                      P.O. Box 1269
County of Denton, Texas, Harrison Central                                                           Round Rock, TX 78680
Appraisal District, The County of Harrison, Texas,
The County of Henderson, Texas, Midland Central
Appraisal District, The County of Milam, Texas,
Terry County Appraisal District and The County of
Williamson, Texas

Notice of Appearance/Request for Notices             McDermott Will & Emery LLP                       Attn: Ryan S. Smethurst             202-756-8087 rsmethurst@mwe.com                 Email
Counsel for Allianz Global Risks US Insurance                                                         Attn: Margaret H. Warner                         mwarner@mwe.com
Company                                                                                               The McDermott Building
                                                                                                      500 North Capitol Street, NW
                                                                                                      Washington, DC 20001-1531
Notice of Appearance/Request for Notices          Mintz, Levin, Cohn, Ferris, Glovsky And Popeo, P.C. Attn: Kim V. Marrkand               617-542- 2241 kmarrkand@mintz.com               Email
Counsel for Liberty Mutual Insurance Company                                                          Attn: Nancy D. Adams                              ndadams@mintz.com
                                                                                                      Attn: Laura Bange Stephens                        lbstephens@mintz.com
                                                                                                      One Financial Ctr
                                                                                                      Boston, MA 02111
Notice of Appearance/Request for Notices          Mirick, O'Connell, DeMallie & Lougee, LLP           Attn: Kate P Foley                  508-898-1502 kfoley@mirickoconnell.com          Email
Counsel for Sun Life Assurance Company of                                                             1800 W Park Dr, Ste 400
Canada                                                                                                Westborough, MA 01581
Notice of Appearance/Request for Notices          Mirick, O'Connell, DeMallie & Lougee, LLP           Attn: Paul W Carey                  508-791-8502 pcarey@mirickoconnell.com          Email
Counsel for Sun Life Assurance Company of                                                             100 Front St
Canada                                                                                                Worcester, MA 01608
Notice of Appearance/Request for Notices          Missouri Department of Revenue                      Bankruptcy Unit                     573-751-7232 deecf@dor.mo.gov                   Email
Counsel for Missouri Department of Revenue                                                            Attn: Steven A. Ginther
                                                                                                      PO Box 475
                                                                                                      Jefferson City, MO 65105-0475
Notice of Appearance/Request for Notices          Monzack Mersky McLaughlin & Browder, PA             Attn: Brian McLaughlin              302-656-2769 bmclaughlin@monlaw.com             Email
Counsel for Waste Management                                                                          Attn: Rachel Mersky                              rmersky@monlaw.com
                                                                                                      1201 N Orange St, Ste 400
                                                                                                      Wilmington, DE 19801
Notice of Appearance/Request for Notices Counsel Morris James LLP                                     Attn: Jeffrey R. Waxman             302-571-1750 jwaxman@morrisjames.com            Email
for Pearson Education, Inc. and NCS Pearson, Inc.                                                     Attn: Eric J. Monso                              emonzo@morrisjames.com
                                                                                                      500 Delaware Ave, Ste 1500
                                                                                                      P.O. Box 2306
                                                                                                      Wilmington, DE 19899-2306




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                               Page 4 of 9
                                                             Case 20-10343-LSS                      Doc 677             Filed 05/21/20   Page 7 of 11

                                                                                                             Exhibit A
                                                                                                         Master Service List
                                                                                                      Served as set forth below

Description                                      Name                                              Address                               Fax          Email                                     Method of Service
Notice of Appearance/Request for Notices         Morris James LLP                                  Attn: Brett D. Fallon                 302-571-1750 bfallon@morrisjames.com                   Email
Counsel for Old Republic Insurance Company                                                         Attn: Brya M. Keilson                              bkeilson@morrisjames.com
                                                                                                   500 Delaware Ave, Ste 1500
                                                                                                   P.O. Box 2306
                                                                                                   Wilmington, DE 19899-2306
Core Parties                                     Morris, Nichols, Arsht & Tunnell                  Attn: Derek C. Abbott                 302-658-7036 dabbott@mnat.com                          Email
Counsel for Debtor                                                                                 Attn: Joseph Charles Barsalona II                  jbarsalona@mnat.com
                                                                                                   Attn: Eric Moats                                   emoats@mnat.com
                                                                                                   Attn: Andrew R. Remming                            aremming@mnat.com
                                                                                                   Attn: Paige N. Topper                              ptopper@mnat.com
                                                                                                   1201 N. Market Street
                                                                                                   P.O. Box 1347
                                                                                                   Wilmington, DE, 19899

Notice of Appearance/Request for Notices         Nagel Rice LLP                                    Attn: Bradley L Rice                  973-618-9194 brice@nagelrice.com                       Email
Counsel for Jack Doe, Creditor and Defendant in                                                    103 Eisenhower Pkwy
Adversary Case                                                                                     Roseland, NJ 07068
Notice of Appearance/Request for Notices Counsel Nelson Comis Kettle & Kinney, LLP                 A n: William E. Winﬁeld               805-604-      wwinfield@calattys.com                   Email
for Ventura County Council of BSA                                                                  300 E Esplande Dr, Ste 1170           4150
                                                                                                   Oxnard, CA 93036
Notice of Appearance/Request for Notices         Nicolaides Fink Thorpe Michaelides Sullivan LLP   Attn: Matthew S. Sorem                312-585-1401 msorem@nicolaidesllp.com                  Email
Counsel for Allianz Global Risks US Insurance                                                      10 S. Wacker Dr., 21st Floor
Company                                                                                            Chicago, IL 60606
Notice of Appearance/Request for Notices         Norton Rose Fulbright Us LLP                      Attn: Louis R. Strubeck, Jr.                        louis.strubeck@nortonrosefulbright.com   Email
Counsel for JPMorgan Chase Bank, National                                                          1301 Ave of the Americas
Association                                                                                        New York, NY 10019-6022
Notice of Appearance/Request for Notices         Norton Rose Fulbright Us LLP                      Attn: Louis R. Strubeck, Jr           214-855-8200 louis.strubeck@nortonrosefulbright.com    Email
Counsel for JPMorgan Chase Bank, National                                                          Attn: Kristian W. Gluck                            kristian.gluck@nortonrosefulbright.com
Association                                                                                        Attn: Ryan E. Manns                                ryan.manns@nortonrosefulbright.com
                                                                                                   2200 Ross Avenue, Suite 3600
                                                                                                   Dallas, TX 75201-7933
Notice of Appearance/Request for Notices Counsel Office of the Attorney General                    Attn: Christopher S. Murphy           512-936- 1409 christopher.murphy@oag.texas.gov         Email
for the Texas Workforce Commission                                                                 Attn: Sherri K. Simpson                             sherri.simpson@oag.texas.gov
                                                                                                   Bankruptcy & Collections Division
                                                                                                   P.O. Box 12548
                                                                                                   Austin, TX 78711-2548
Core Parties                                     Office of the United States Trustee               Attn: David L. Buchbinder             302-573-6497 david.l.buchbinder@usdoj.gov              Email
Office of the United States Trustee                                                                Attn: Hannah Mufson McCollum                       hannah.mccollum@usdoj.gov
                                                                                                   844 King St, Suite 2207
                                                                                                   Lockbox 35
                                                                                                   Wilmington, DE 19801
Notice of Appearance/Request for Notices         Pachulski Stang Ziehl & Jones LLP                 Attn: James I. Stang                  302-652-4400 jstang@pszjlaw.com                        Email
Counsel to the Tort Claimants' Committee                                                           Attn: Linda F. Cantor                              lcantor@pszjlaw.com
                                                                                                   10100 Santa Monica Blvd, 13th Fl
                                                                                                   Los Angeles, CA 90067-4003




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                              Page 5 of 9
                                                                 Case 20-10343-LSS          Doc 677            Filed 05/21/20   Page 8 of 11

                                                                                                     Exhibit A
                                                                                                 Master Service List
                                                                                              Served as set forth below

Description                                         Name                                   Address                              Fax          Email                            Method of Service
Notice of Appearance/Request for Notices            Pachulski Stang Ziehl & Jones LLP      Attn: Robert Orgel                   302-652-4400 rorgel@pszjlaw.com               Email
Counsel for the Tort Claimants' Committee                                                  Attn: James O'Neill                               joneill@pszjlaw.com
                                                                                           Attn: John Lucas                                  jlucas@pszjlaw.com
                                                                                           Attn: Ilan Scharf                                 ischarf@pszjlaw.com
                                                                                           919 N Market St.,17th Floor
                                                                                           P.O. Box 8705
                                                                                           Wilmington, DE 19899-8705
Notice of Appearance/Request for Notices            Pension Benefit Guaranty Corporation   Attn: Patricia Kelly, CFO            202-326-4112 kelly.patricia@pbgc.Gov          Email
Counsel for the Pension Benefit Guaranty                                                   Attn: Cassandra Burton, Attorney                  burton.cassandra@pbgc.gov
Corporation                                                                                Attn: Craig Fessenden                             fessenden.craig@pbgc.gov
                                                                                           1200 K St NW
                                                                                           Washington, DC 20005
Notice of Appearance/Request for Notices            Pepper Hamilton LLP                    Attn: David M. Fournier              302-421-8390 fournierd@pepperlaw.com          Email
Counsel for the National Surety Corporation &                                              Attn: Marcy J. McLaughlin Smith                   mclaughm@pepperlaw.com
Allianz Global Risks US Insurance Company                                                  1313 Market St, Ste 5100
                                                                                           P.O. Box 1709
                                                                                           Wilmington, DE 19899-1709
Notice of Appearance/Request for Notices            Pfau Cochran Vertetis Amala PLLC       Attn: Michael T. Pfau                206-623-3624 michael@pcvalaw.com              Email
Counsel for Various Tort Claimants                                                         Attn: Jason P. Amala                              jason@pcvalaw.com
                                                                                           Attn: Vincent T. Nappo                            vnappo@pcvalaw.com
                                                                                           403 Columbia Street, Suite 500
                                                                                           Seattle, WA 98104
Notice of Appearance/Request for Notices            Phillips Lytle LLP                     Attn: Angela Z Miller                716-852-6100 amiller@phillipslytle.com        Email
Counsel for Pearsons Education, Inc. and NSC                                               One Canalside, 125 Main St
Pearsons, Inc.                                                                             Buffalo, NY 14203,
Notice of Appearance/Request for Notices            Reed Smith LLP                         Attn: Kurt F. Gwynne                 302-778-7575 kgwynne@reedsmith.com            Email
Counsel to the Official Committee of Unsecured                                             Attn: Katelin A. Morales                          kmorales@reedsmith.com
Creditors                                                                                  120 N Market St, Ste 1500
                                                                                           Wilmington, DE 19801
Notice of Appearance/Request for Notices            Richards, Layton & Finger, PA          Attn: Michael Merchant               302-651-7701 merchant@rlf.com                 Email
Counsel for The Church of Jesus Christ of Latter-                                          Attn: Brett Haywood                               haywood@rlf.com
day Saints                                                                                 One Rodney Square
                                                                                           920 N King St
                                                                                           Wilmington, DE 19801
*NOA - Counsel for Courtney and Stephen Knight, Schnader Harrison Segal & Lewis LLP        Attn: Richard A. Barkasy, Esq.       302-888-1696 rbarkasy@schnader.com            Email
Jointly as the Surviving Parents of E.J.K., a Minor                                        Attn: Kristi J. Doughty, Esq.                     kdoughty@schnader.co
Child
Notice of Appearance/Request for Notices            Seitz, Van Ogtrop & Green, P.A.        Attn: R. Karl Hill                   302-888- 0606 khill@svglaw.com                Email
Counsel for Liberty Mutual Insurance Company                                               222 Delaware Ave, Ste 1500
                                                                                           Wilmington, DE 19801
Notice of Appearance/Request for Notices            Sequoia Council of Boy Scouts, Inc.    Attn: Michael Marchese                             michael.marchese@scouting.org   Email
Sequoia Council of Boy Scouts, Inc.                                                        6005 N. Tamera Avenue
                                                                                           Fresno, CA 93711




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                     Page 6 of 9
                                                                   Case 20-10343-LSS              Doc 677             Filed 05/21/20       Page 9 of 11

                                                                                                           Exhibit A
                                                                                                       Master Service List
                                                                                                    Served as set forth below

Description                                            Name                                      Address                                    Fax          Email                            Method of Service
Notice of Appearance/Request for Notices               Shipman & Goodwin LLP                     Attn: James P. Ruggeri                     202-469-7751 jruggeri@goodwin.com             Email
Counsel for Hartford Accident and Indemnity                                                      Attn: Joshua D. Weinberg                                jweinberg@goodwin.com
Company, First State Insurance Company, and                                                      Attn: Michele Backus Konigsberg                         mkonigsberg@goodwin.com
Twin City Fire Insurance Company                                                                 Attn: Abigail W. Williams             1875              awilliams@goodwin.com
                                                                                                 K St NW, Ste 600
                                                                                                 Washington, DC 20006-1251
Notice of Appearance/Request for Notices               Shipman & Goodwin LLP                     Attn: Eric S. Goldstein                   860-251-5218 egoldstein@goodwin.com            Email
Counsel for Hartford Accident and Indemnity                                                      One Constitution Plaza                                 bankruptcy@goodwin.com
Company, First State Insurance Company, and                                                      Hartford, CT 06103-1919                                bankruptcyparalegal@goodwin.com
Twin City Fire Insurance Company
Core Parties                                           Sidley Austin LLP                         Attn: Blair Warner                        312-853-7036 blair.warner@sidley.com           Email
Counsel for Debtor                                                                               Attn: Matthew Evan Linder                              mlinder@sidley.com
                                                                                                 Attn: Thomas A. Labuda, Jr.                            tlabuda@sidley.com
                                                                                                 Attn: Karim Basaria                                    kbasaria@sidley.com
                                                                                                 One South Dearborn Street
                                                                                                 Chicago, IL 60603
Core Parties                                           Sidley Austin LLP                         Attn: Jessica C. Boelter                  212-839-5599 jboelter@sidley.com               Email
Counsel for Debtor                                                                               Attn: James F. Conlan                                  jconlan@sidley.com
                                                                                                 787 Seventh Avenue
                                                                                                 New York, NY 10019
Notice of Appearance/Request for Notices               Stamoulis & Weinblatt LLC                 Stamoulis & Weinbla LLC                                stamoulis@swdelaw.com             Email
Counsel for Century Indemity Company, as                                                         A n: Stama os Stamoulis                                weinblatt@swdelaw.com
successor to CCI Insurance Company                                                               A n: Richard Weinbla
                                                                                                 800 N West St, Ste 800
                                                                                                 Wilmington, DE 19801
Notice of Appearance/Request for Notices               Stark & Stark, PC                         Attn: Joseph H Lemkin                     609-896-0629 jlemkin@stark-stark.com           Email
Counsel for R.L. and C.L., Plaintiffs in State Court                                             P.O. Box 5315
action pending in the Superior Court of New                                                      Princeton, NJ 08543
Jersey, Essex County
Notice of Appearance/Request for Notices               Synchrony Bank                            c/o PRA Receivables Management, LLC       757-351-3257 claims@recoverycorp.com           Email
Authorized Agent for Synchrony Bank                                                              Attn: Valerie Smith
                                                                                                 P.O. Box 41021
                                                                                                 Norfolk, VA 23541
Bonds                                                  The County Commission Of Fayette County   Attn: President                                                                          N/A
                                                                                                 P.O. Box 307
                                                                                                 Fayetteville, WV 25840
Bonds                                                  The County Commission Of Fayette County   c/o Steptoe & Johnson Pllc                                                               N/A
                                                                                                 Attn: John Stump, Esq.
                                                                                                 Chase Tower - Eighth Fl
                                                                                                 707 Virginia St E.
                                                                                                 Charleston, WV 25301
Notice of Appearance/Request for Notices               The Law Offices of Joyce, LLC             Attn: Michael J. Joyce                                 mjoyce@mjlawoffices.com           Email
Counsel for Arrowood Indemnity Company                                                           1225 King St.
                                                                                                 Suite 800
                                                                                                 Wilmington, DE 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                           Page 7 of 9
                                                              Case 20-10343-LSS                Doc 677            Filed 05/21/20     Page 10 of 11

                                                                                                         Exhibit A
                                                                                                     Master Service List
                                                                                                  Served as set forth below

Description                                        Name                                        Address                               Fax          Email                                Method of Service
Notice of Appearance/Request for Notices           The Neuberger Firm                          Attn: Thomas S. Neuberger             302-655-0582 tsn@neubergerlaw.com                 Email
Counsel for Certain Claimants                                                                  Attn: Stephen J. Neuberger                         sjn@neubergerlaw.com
                                                                                               17 Harlech Dr.
                                                                                               Wilmington, DE 19807
Notice of Appearance/Request for Notices           Thomas Law Office, PLLC                     Attn: Tad Thomas                      877-955-7002 tad@thomaslawoffices.com             Email
Counsel for Certain Claimants                                                                  Attn: Louis C. Schneider                           lou.schneider@thomaslawoffices.com
                                                                                               9418 Norton Commons Blvd, Ste 200
                                                                                               Louisville, KY 40059
Notice of Appearance/Request for Notices           Tremont Sheldon Robinson Mahoney PC         Attn: Cindy Robinson                  203-366-8503 crobinson@tremontsheldon.com         Email
Counsel for Jane Doe, Party in Interest                                                        Attn: Doug Mahoney                                 dmahoney@tremontsheldon.com
                                                                                               64 Lyon Ter
                                                                                               Bridgeport, CT 06604
Notice of Appearance/Request for Notices           Troutman Sanders LLP                        Attn: Harris B. Winsberg              404-885-3900 harris.winsberg@troutman.com         Email
Counsel for the National Surety Corporation &                                                  Attn: Matthew G. Roberts                           matthew.roberts2@troutman.com
Allianz Global Risks US Insurance Company                                                      600 Peachtree St NE, Ste 3000
                                                                                               Atlanta, GA 30308
Core Parties                                       United States Dept Of Justice               950 Pennsylvania Ave, Nw                                                                N/A
                                                                                               Room 2242
                                                                                               Washington, DC 20530-0001
Core Parties                                       US Attorney For Delaware                    Attn: David C Weiss                   302-573-6220 usade.ecfbankruptcy@usdoj.gov        Email
                                                                                               1007 Orange St, Ste 700
                                                                                               P.O. Box 2046
                                                                                               Wilmington, DE 19899-2046
Core Parties                                      Wachtell, Lipton, Rosen & Katz               Attn: Richard Mason                   212-403-2252 rgmason@wlrk..com                    Email
Counsel for Ad Hoc Committee of Local Councils of                                              Attn: Douglas Mayer                                dkmayer@wlrk.com
the Boy Scouts of America                                                                      Attn: Joseph C. Celentino                          jccelentino@wlrk.com
                                                                                               51 W 52nd St
                                                                                               New York, NY 10019
Notice of Appearance/Request for Notices           Wanger Jones Helsley, PC                    Attn: Riley C. Walter                              rwalter@wjhattorneys.com             Email
Counsel for Sequoia Council of Boy Scouts, Inc.                                                265 E. River Park Circle, Suite 310
                                                                                               Fresno, CA 93720
Notice of Appearance/Request for Notices           Ward and Smith, P.A.                        Attn: Paul A Fanning                  252-215-4077 paf@wardandsmith.com                 Email
Counsel for East Carolina Council BSA, Inc.                                                    P.O. Box 8088
                                                                                               Greenville, NC 27835-8088
Notice of Appearance/Request for Notices           Whiteford Taylor & Preston LLC              Attn: Richard W. Riley                             rriley@wtplaw.com                    Email
Counsel for Baltimore Area Council Boy Scouts of                                               The Renaissance Centre
America, Inc.                                                                                  405 North King Street, Suite 500
                                                                                               Wilmington, Delaware 19801
Notice of Appearance/Request for Notices           Whiteford Taylor & Preston LLP              Attn: Todd M. Brooks                               tbrooks@wtplaw.com                   Email
Counsel for Baltimore Area Council Boy Scouts of                                               Seven Saint Paul Street, 15th Floor
America, Inc.                                                                                  Baltimore, Maryland 21202-1626
Notice of Appearance/Request for Notices           Wilmer Cutler Pickering Hale and Dorr LLP   Attn: Craig Goldblatt                 202-663-6363 craig.goldblatt@wilmerhale.com       Email
Counsel for the Columbia Casualty Company and                                                  1875 Pennsylvania Ave NW
The Continental Insurance Company                                                              Washington, DC 20006




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                         Page 8 of 9
                                                      Case 20-10343-LSS       Doc 677            Filed 05/21/20   Page 11 of 11

                                                                                        Exhibit A
                                                                                    Master Service List
                                                                                 Served as set forth below

Description                                 Name                              Address                             Fax          Email                         Method of Service
Notice of Appearance/Request for Notices    Womble Bond Dickinson (US) LLP    Attn: Matthew Ward                  302-252-4330 matthew.ward@wbd-us.com       Email
Counsel for JPMorgan Chase Bank, National                                     Attn: Morgan Patterson                           morgan.patterson@wbd-us.com
Association                                                                   1313 N Market St, Ste 1200
                                                                              Wilmington, DE 19801
Core Parties                                Young Conaway Stargatt & Taylor   Attn: James L. Patton, Jr           302-576-3325 jpatton@ycst.com              Email
Counsel for Prepetition Future Claimants’                                     Attn: Robert Brady                               rbrady@ycst.com
Representative                                                                Attn: Edwin Harron                               eharron@ycst.com
                                                                              Rodney Square
                                                                              1000 N King St
                                                                              Wilmington, DE 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                        Page 9 of 9
